Citation Nr: 0712944	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-34 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating greater than 50 
percent for bipolar disorder.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from August 2001 to 
October 2002.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  A prior March 2003 rating decision 
that granted service connection for his psychiatric disorder 
has been incorporated into the veteran's pending appeal.  The 
veteran has appealed the initial 50 percent rating assigned 
by the RO. 

The veteran requested a Travel Board hearing in his August 
2004 substantive appeal.  However, he failed to report for 
the hearing scheduled in October 2006.  Therefore, the Board 
hearing request is considered withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2006).

The Board observes that the veteran failed to report without 
any good cause to his scheduled VA psychiatric examination in 
November 2005.  A review of the record indicates that the 
veteran was provided with notice several weeks prior to the 
date of this examination at the most recent address provided 
by the veteran.  The letter was not returned as undeliverable 
and there is no indication that the veteran did not receive 
the letter, yet the claims folder does not contain a response 
or explanation from the veteran for his failure to appear.  
The veteran also failed to respond to the January 2006 
supplemental statement of the case (SSOC) advising him of the 
provisions of 38 C.F.R. § 3.655.  Consequently, when the 
veteran does not appear for a scheduled examination in 
conjunction with an original compensation claim (e.g., a 
Fenderson claim), the claim will be rated on the evidence of 
record, which the Board will do in this case.  38 C.F.R. § 
3.655(b).

Per this decision, the veteran now has a combined service-
connected disability rating of 70 percent.  In addition, the 
veteran indicated in November 2004 that he was no longer able 
to work due to his psychiatric disability.  Thus, the record 
reasonably raises a claim for a total disability rating based 
on individual unemployability (TDIU) pursuant to 38 C.F.R. § 
4.16 (2006).  There is no indication that the RO has advised 
the veteran of this potential benefit or has otherwise 
addressed the matter.  It is referred to the RO for the 
appropriate action.


FINDING OF FACT

The veteran's service-connected bipolar disorder does not 
demonstrate total occupational and social impairment, but 
does cause occupational and social impairment with 
deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an initial disability rating of 70 percent, 
but no greater, for a bipolar disorder have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.10, 4.21, 4.126, 4.130, Diagnostic Code 9432 (2006).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

Turning attention to the first element of notice, the Court 
has held that VA's failure to inform a claimant of any 
information and evidence not of record that is necessary to 
substantiate a claim precludes a claimant from participating 
effectively in the processing of her claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Indeed, the Court 
has recently stated that the substantive nature of that kind 
of notice error has the natural effect of producing prejudice 
to the claimant.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006).  In such cases, the burden is on VA to demonstrate 
either that there was no error, that the appellant was not 
prejudiced by any failure to give notice as to that element.  
However, where the veteran is appealing an initial rating 
assignment, as in the instant case, the underlying claim of 
entitlement to service connection is now substantiated.  
Under these circumstances, the Court has held that first-
element notice error will not be presumed to be prejudicial.  
See Dunlap v. Nicholson No. 03-320 (U. S. Vet. App. Mar 22, 
2007).  Rather, the appellant must demonstrate how the 
notification error affected the essential fairness of the 
adjudication.  Only then would VA have the burden of 
demonstrating the absence of prejudice.  Id.  

In the present case, the appellant has not shown that any 
deficiency in notice has affected the essential fairness of 
the adjudication.  In fact, because a May 2005 VA letter 
expressly included the elements of an increased rating claim, 
the Board finds that first element notice has been satisfied.  
Additionally, that same May 2005 communication also apprised 
the veteran of his and VA's respective duties for obtaining 
evidence.  Such notice did not inform the veteran of the law 
pertaining to disability ratings or effective dates.  
However, this is harmless error because such notice was later 
provided in a September 2006.  

With respect to the fourth element of notice, it is unclear 
from the record whether the appellant was explicitly asked to 
provide "any evidence in [his] possession that pertains" to 
his claim.  See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a 
practical matter the Board finds that he has been notified of 
the need to provide such evidence, for the following reasons.  
The AOJ letters noted above informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to the AOJ.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Moreover, lay statements from the 
veteran's wife and a report from a former employer are of 
record.  Additionally, the claims file contains the veteran's 
own statements in support of his claim.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

At the outset, the Board notes that an appeal from the 
initial assignment of a disability rating, such as this case, 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, 
although the veteran's bipolar award is effective October 2, 
2002, 38 C.F.R. § 4.1 provides that, in evaluating a 
disability, such disability is to be viewed in relation to 
its whole recorded history.  Therefore, the Board will 
consider clinical records prior to this date, to the extent 
that they are found to shed additional light on the veteran's 
disability picture as it relates to the rating period on 
appeal. 

Mental disorders are evaluated under the general rating 
formula for mental disorders, a specific rating formula 
presented under 38 C.F.R. § 4.130.  In addition, the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) provides 
guidance for the nomenclature employed within 38 C.F.R. 
§ 4.130.  

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. § 
4.126(a).  In addition, the evaluation must be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination. Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

The veteran's bipolar disorder is currently evaluated as 50 
percent disabling under Diagnostic Code 9432.  38 C.F.R. 
§ 4.130.  

A 50 percent rating under the general rating formula for 
mental disorders is warranted where the evidence shows 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.  

A higher 70 percent rating under the general rating formula 
for mental disorders is in order when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships. Id.

A 100 percent rating applies where the evidence demonstrates 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name. 
Id. 
 
In evaluating the veteran's bipolar disorder, it is noted 
that the veteran has also been diagnosed with various other 
psychiatric disorders to include anxiety disorder, obsessive-
compulsive disorder, and an avoidant personality disorder.  
Although the veteran is only service connected for bipolar 
disorder, many of these conditions contain overlapping 
symptomatology.  However, when it is not possible to separate 
the effects of the service-connected condition versus a 
nonservice-connected condition (such as a personality 
disorder), 38 C.F.R. § 3.102 requires that reasonable doubt 
be resolved in the veteran's favor, thus attributing such 
signs and symptoms to the service-connected disability.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 
Fed. Reg. 52,698 (1996)).  Consequently, the Board will 
consider all the veteran's psychiatric symptoms without 
differentiating between distinct disorders.  

Following a review of the record, the Board finds support for 
the next-higher 70 percent evaluation under Diagnostic Code 
9432.  Specifically, the evidence demonstrates impaired 
impulse control.  Indeed, the record includes a November 2004 
report from the veteran's former employer, which documents 
that the veteran was fired due to a confrontation with 
another employee.  This report provides evidence that the 
veteran has difficulty adjusting to stressful circumstances, 
especially at work.  Also indicating impaired impulse control 
is a November 2004 lay statement from the veteran's wife.  
Such correspondence reveals that the veteran increasingly has 
become hostile to herself and his family.

The November 2004 communication from the veteran's wife also 
indicates that the veteran occasionally neglected personal 
hygiene.  In this vein, it is noted that such neglect of 
personal appearance and hygiene also supports a 70 percent 
rating under the general rating formula for mental disorders.  

Further supporting assignment of the next-higher 70 percent 
evaluation are 
VA treatment records dated from August 2003 to November 2004.  
Such records demonstrate constant depression, irritability, 
difficulty concentrating, and anger.  These treatment reports 
further reveal occasional suicidal thoughts and auditory 
hallucinations.  Moreover, a private psychiatric evaluation 
from Dr. A.F. in January 2004 notes obsessive behavior, a 
panic disorder with constant anxiety, and suicidal ideation.  
That report further noted that the veteran was distrustful 
and paranoid.   

Also supporting a 70 percent rating are the veteran's Global 
Assessment of Functioning (GAF) scores.  A GAF score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DSM-IV at 32).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95.

In the present case, VA examination in July 2003 contained a 
GAF score of 50.  
In this vein, a score between 41 and 50 illustrates 
"[s]erious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Again, the 
severity of these symptoms persuade the Board that the 
veteran's disability picture is most nearly approximated by 
the next-higher rating 70 percent evaluation for bipolar 
disorder.  

In finding that assignment of a 70 percent evaluation is 
appropriate, the Board 
Acknowledges that not all the symptoms associated with that 
rating percentage have been demonstrated by the evidence of 
record.  However, this is not required.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding 
that the factors listed in the rating formula are examples of 
conditions that warrant a particular rating and are used to 
help differentiate between the different evaluation levels).  
In this regard, VA and private records occasionally recorded 
GAF scores of 60 and above, and the veteran's personal 
appearance, speech, spatial orientation, judgment, and 
thought processes were often reported as normal or only 
moderately impaired.  In addition, the veteran denied suicide 
ideation and hallucinations to the July 2003 VA examiner, and 
at times to his private providers.  However, overall, the 
evidence of constant anxiety, depression, panic attacks, 
compulsive behavior, social detachment, and impaired 
employability demonstrates the degree of social and 
occupational disability contemplated by the rating criteria 
for the 70 percent rating. Id.  Accordingly, resolving doubt 
in the veteran's favor, the Board finds that the evidence 
supports a 70 percent initial disability rating for PTSD.  38 
C.F.R. § 4.3.  

While a 70 percent evaluation is warranted here, a rating in 
excess of that amount is not justified.  Indeed, the evidence 
of record including the July 2003 VA examination, VA 
treatment records, and private records dated from 2002 to 
2004 reveal no gross impairment in thought processes or 
communication (speech and thoughts were normal); no 
persistent delusions or hallucinations (veteran often denied 
delusions and hallucinations); no grossly inappropriate 
behavior; no persistent danger of hurting self or others 
(some suicide ideation but with no explicit plan); no 
disorientation to time or place; and no memory loss for names 
of close relatives, own occupation, or own name.  Overall, 
the evidence simply does not reflect total occupational and 
social impairment.

In finding that a 100 percent rating is not warranted, the 
Board acknowledges
That a private psychiatric evaluation performed by Dr. B. V. 
in November 2004 assessed a GAF score of 40.  Scores ranging 
from 31-40 represent "[s]ome impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school)." 
DSM-IV at 46-47.  

Despite the seriousness of the symptoms associated with the 
GAF score of 40, a higher rating is not justified on this 
basis because the objective evidence does not actually 
demonstrate symptoms commensurate with such GAF scores.  
Indeed, as already discussed, the competent evidence does not 
show impaired speech or impairment in reality testing.  The 
evidence also fails to show major impairment in judgment or 
thinking.  Because the GAF score of 40 is not entirely 
consistent with the objective findings of record, such score 
is not probative as to the veteran's actual disability 
picture here.     

Based on the foregoing, an initial evaluation of 70 percent 
for the veteran's bipolar disorder is warranted throughout 
the rating period on appeal.  However, there is no basis for 
an evaluation in excess of 70 percent for any portion of the 
rating period on appeal.  The Board notes that in reaching 
these conclusions, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  That is, 
the veteran is adequately compensated for his psychiatric 
disability by the regular rating schedule.  VAOPGCPREC 6-96.  
See 38 C.F.R. § 4.1 (disability ratings are based on the 
average impairment of earning capacity).  


ORDER

An initial disability rating of 70 percent for an acquired 
psychiatric disorder is granted.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


